DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	Claims 1-20 have been examined and rejected. This Office action is responsive to the amendment filed on January 7, 2021, which has been entered in the above identified application.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claim 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6, 7, 8, 4, and 4 of copending Application No. 16/825927 (reference application), in view of Churchill et al (Pub. No. US 2015/0128042), in view of Stroud (U.S. Patent No. 10,675,544), and further in view of Jin et al (Pub. No. US 2014/0298253). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar subject matter which is obvious over one another.

4-1.	Regarding claim 1, the table below shows the correspondence between the limitations of claim 1 and claim 6 of co-pending application 16/825927.
Instant Application 16/825731
Co-pending Application 16/825927 







receiving, from an input device communicatively coupled with the computer system, user input of a video game player, the user input requesting a menu;
presenting, on the display and based on an execution of a menu application, the menu in a layer over at least a portion of the video game content, the menu comprising a plurality of windows, wherein:
presenting, on the display and based on an execution of a menu application, the menu in a layer over at least a portion of the video game content, the menu comprising a plurality of windows, wherein:
the plurality of windows are presented in a glanced state while the execution of the video game application and the presentation of the video game content continue, 
the plurality of windows are presented in a glanced state while the execution of the video game application and the presentation of the video game content continue,
the plurality of windows include an application window and a game window, 
the plurality of windows include an application window and a game window,
the application window corresponds to an application on the computer system other than the menu application and the video game application and presents application content based on a context of the video game player that describes a current state of an account of the video game player, and 
the application window corresponds to an application on the computer system other than the menu application and the video game application, and

Claim 6. The method of claim 1, wherein the application window is presented based on a context of the video game player
the game window corresponds to the video game application and presents game content based on a context of the video game application that describes a current state of the executing video game application; 
the game window corresponds to the video game application;

Claim 6. The method of claim 1... wherein the game window is presented on a context of the video game application.
receiving, from the input device, a user interaction with the application menu;
receiving, from the input device, a user interaction with the application window;
presenting, in the layer, the application window in a focused state based on the user interaction; 
presenting, in the layer, the application window in a focused state based on the user interaction;
presenting, in the layer, one or more options to perform one or more actions on at least one of content of the application window or the application window while the application window is in the focused state; 
receiving, from the input device, a user selection of the application window while the application window is in the focused state; 

presenting, in the layer, the application window in a selected state based on the user selection of the application window; 

presenting, in the layer and while the application window being in the selected state, one or more options to perform one or more actions on at least one of the application window or content of the application window; 

receiving, from the input device, a user selection of at least an option of the one or more options while the application window is in the focused state; and 
receiving, from the input device, a user selection of the option; and 
performing, based on the user selection, the action on the content while the application window is presented in the layer and while the execution of the video game application and the presentation of the video game content continue.
performing, based on a user selection of an option corresponding to an action from one or more of the actions, the action on the application window while the execution of the video game application and the presentation of the video game content continue.


Claim 6 of co-pending application 16/825927 does not teach that the context of the video game player the application content presented in the application window is based on describes a current state of an account of the video game player. Churchill discloses in response to user input, displaying a menu while a game application continues to run [paragraphs 29; figure 6]. The menu comprises a plurality of tiles 304 that represent the most recently used apps/games, as well as apps/games that may be currently running in the background [paragraph 25, lines 1-13; figure 3]. The system is also configured to enable a user to pick which apps/games are included in a separate set of tiles 306 [paragraph 26]. A tile in the set of tiles 304 at a certain location would present application content based on a state of the user’s account of which apps/games have most recently been used. Additionally, a tile in the set of tiles 306 that the user has chosen to appear represents application content based on a state of the user’s account of which apps/games the user has configured to appear as part of the set 306. This would allow the user to readily engage in multitasking experiences [paragraph 3, last 6 lines]. It would have been obvious to one of ordinary skill in the art at the time of invention to present the menu items of claim 6 of co-pending application 16/825927 based on the most recently used 
Claim 6 of co-pending application 16/825927 does not teach that the context of the video game application the game content presented in the game window is based on describes a current state of the executing video game application. Stroud discloses in response to receiving user selection of a game title, executing an instance of the selected game title [column 13, lines 26-40]. As a user interacts with the game, a game play evaluator processes the interactions and forwards the processed interactions to a game execution engine to affect an outcome of the game [column 14, lines 4-16]. The updated interactions are stored in a game play datastore and/or user account datastore [column 14, lines 16-27]. As the game play progresses, the user may select an option to pause the game [column 14, lines 43-52]. In response to pausing the game, a game state of the game at a time the pause signal was received is identified [column 14, lines 53-60]. The user may then resume the game by initiating a user selection of a resume option provided in a user interface [column 15, lines 33-47]. [Figure 3B-3C] disclose such a user interface that allows a user to resume a game. As shown, the user interface displays a plurality of games that are available to the user [column 21, lines 37-44; figure 3B]. When a particular game is selected, behavior metrics that are available for the particular game is rendered at the user interface either alongside the content or in a portion of the display screen that also renders the content of the selected game [column 21, lines 45-50; figure 3C]. Behavior metrics include game hints, game clips, game state, and other game related data [column 22, lines 3-6]. The behavior metrics are based on a context of the game [column 22, lines 23-40] and may be presented during game play [column 6, lines 57-64]. This would assist the user in playing the game. It would have been obvious to one of ordinary skill in the art at the time of invention to provide in the menu, a game window that presents behavior metrics for the video game application, as taught by Stroud. This would assist the user in playing the game.
presenting, in the layer, one or more options to perform one or more actions on at least one of content of the application window or the application window while the application window is in the focused state; receiving, from the input device, a user selection of at least an option of the one or more options while the application window is in the focused state; and performing, based on the user selection, the action on the content while the application window is presented in the layer and while the execution of the video game application and the presentation of the video game content continue.” However, Jin discloses displaying a window band in which a plurality of windows for displaying an execution result of an application are arranged to be adjacent to each other [paragraphs 146, 150, 157; figure 3]. A window may be displayed in three modes – a reduced mode, a general mode, and an expanded mode [paragraph 278]. When in reduced mode and the user inputs a tap gesture to one of the windows, the tapped window is changed to a general mode, which is a larger size [paragraphs 323-324; figure 46(b)-(c)]. When a user inputs a tap gesture to a window in general mode, the device may display the window in an expanded mode, which is larger in size [paragraphs 279, 296; figure 36(a)-(b)]. Each mode provides varying details of information and actions [paragraphs 281-283]. This would allow the user to more easily see contents and interact with various application at different detail levels when multi-tasking. It would have been obvious to one of ordinary skill in the art at the time of invention to provide for the windows in the menu, the three different modes of windows, as taught by Jin. This would allow the user to more easily see contents and interact with various application at different detail levels when multi-tasking.

4-2.	Regarding claims 2-5, the table below shows the correspondence between the limitations of claims 2-5 and claims 7, 8, 4, and 4 respectively of co-pending application 16/825927.
Instant Application 16/825731
Co-pending Application 16/825927
focused state at a time while remaining windows of the plurality of windows are presented in the glanced state.
Claim 7. The method of claim 1, wherein the plurality of windows are presented in a dynamic area of the menu, wherein only one of the plurality of windows is presented in the selected state at a time while remaining windows of the plurality of windows are presented in the glanced state.
Claim 3. The method of claim 2, wherein the menu further comprises a plurality of preset icons in a static area, wherein a user selection of a first preset icon of the menu causes control over the computer system, and wherein a user selection of a second preset icon of the menu causes a presentation of the application window.
Claim 8. The method of claim 7, wherein the menu further comprises a plurality of preset icons in a static area, wherein a user selection of a first preset icon of the menu causes controls over the computer system, and wherein a user selection of a second preset icon of the menu causes a presentation of the application window.
Claim 4. The method of claim 1, wherein the glanced state corresponds to a first size of the application window, wherein the content of the application window is presented in the application window while in the glanced state, wherein the focused state has a second size larger than the first size and presents the content and the option to perform the action on the content.
Claim 4. The method of claim 1, wherein the glanced state corresponds to a first size of the application window, wherein content of the application window is presented in the application window while in the glanced state, wherein the focused state has a second size larger than the first size and presents the content and an option to perform an action on the content.
Claim 5. The method of claim 4, further comprising: 



receiving, from the input device, a user selection of the application window while the application window is in the focused state; 

presenting, in the layer, the application window in a selected state based on the user selection of the application window; and 

presenting, in the layer, an option to perform an action on the application window while the application window is in the selected state.
Claim 4. The method of claim 1...

Claim 1. A method implemented by the computer system, the method comprising:...

receiving, from the input device, a user selection of the application window while the application window is in the focused state; 

presenting, in the layer, the application window in a selected state based on the user selection of the application window; 

presenting, in the layer and while the application window being in the selected state, one or more options to perform one or more actions on at least one of the application window or content of the application window;


Each of the dependent claims 2-5 depend either directly or indirectly on claim 1. Claims 7, 8, and 4 of co-pending application 16/825927 do not specifically recite the limitations from claim 1 of “wherein:... the application window... presents application content based on a context of the video game player that describes a current state of an account of the video game player.” Churchill discloses in response to user input, displaying a menu while a game application continues to run [paragraphs 29; figure 6]. The menu comprises a plurality of tiles 304 that represent the most recently used apps/games, as well as apps/games that may be currently running in the background [paragraph 25, lines 1-13; figure 3]. The system is also configured to enable a user to pick which apps/games are included in a separate set of tiles 306 [paragraph 26]. A tile in the set of tiles 304 at a certain location would present application content based on a state of the user’s account of which apps/games have most recently been used. Additionally, a tile in the set of tiles 306 that the user has chosen to appear represents application content based on a state of the user’s account of which apps/games the user has configured to appear as part of the set 306. This would allow the user to readily engage in multitasking experiences [paragraph 3, last 6 lines]. It would have been obvious to one of ordinary skill in the art at the time of invention to present the menu items of claim 6 of co-pending application 16/825927 based on the most recently used apps/games, as well as to allow the user to customize which apps/games appear in the menu, as taught by Churchill. This would allow the user to readily engage in multitasking experience.
Claims 7, 8, and 4 of co-pending application 16/825927 do not specifically recite the limitations from claim 1 of “wherein:... the game window... presents game content based on a context of the video game application that describes a current state of the executing video game application.” Stroud discloses in response to receiving user selection of a game title, executing an instance of the selected game title [column 13, lines 26-40]. As a user interacts with the game, a game play evaluator processes the interactions and forwards the processed interactions to a game execution engine to affect an outcome of the game [column 14, lines 4-16]. The updated interactions are stored in a game play datastore and/or user account datastore [column 14, lines 16-27]. As the game play progresses, the user may select an option to pause the game [column 14, lines 43-52]. In response to pausing the game, a game state of the game at a time the pause signal was received is identified [column 14, lines 53-60]. [column 15, lines 33-47]. [Figure 3B-3C] disclose such a user interface that allows a user to resume a game. As shown, the user interface displays a plurality of games that are available to the user [column 21, lines 37-44; figure 3B]. When a particular game is selected, behavior metrics that are available for the particular game is rendered at the user interface either alongside the content or in a portion of the display screen that also renders the content of the selected game [column 21, lines 45-50; figure 3C]. Behavior metrics include game hints, game clips, game state, and other game related data [column 22, lines 3-6]. The behavior metrics are based on a context of the game [column 22, lines 23-40] and may be presented during game play [column 6, lines 57-64]. This would assist the user in playing the game. It would have been obvious to one of ordinary skill in the art at the time of invention to provide in the menu, a game window that presents behavior metrics for the video game application, as taught by Stroud. This would assist the user in playing the game.
Claims 7, 8, and 4 of co-pending application 16/825927 do not specifically recite the limitations from claim 1 of  “presenting, in the layer, one or more options to perform one or more actions on at least one of content of the application window or the application window while the application window is in the focused state; receiving, from the input device, a user selection of at least an option of the one or more options while the application window is in the focused state; and performing, based on the user selection, the action on the content while the application window is presented in the layer and while the execution of the video game application and the presentation of the video game content continue.” However, Jin discloses displaying a window band in which a plurality of windows for displaying an execution result of an application are arranged to be adjacent to each other [paragraphs 146, 150, 157; figure 3]. A window may be displayed in three modes – a reduced mode, a general mode, and an expanded mode [paragraph 278]. When in reduced mode and the user inputs a tap gesture to one of the windows, the tapped window is changed to a general mode, which is a larger [paragraphs 323-324; figure 46(b)-(c)]. When a user inputs a tap gesture to a window in general mode, the device may display the window in an expanded mode, which is larger in size [paragraphs 279, 296; figure 36(a)-(b)]. Each mode provides varying details of information and actions [paragraphs 281-283]. This would allow the user to more easily see contents and interact with various application at different detail levels when multi-tasking. It would have been obvious to one of ordinary skill in the art at the time of invention to provide for the windows in the menu, the three different modes of windows, as taught by Jin. This would allow the user to more easily see contents and interact with various application at different detail levels when multi-tasking.

5.	Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 respectively, of copending Application No. 16/825927 (reference application), in view of Churchill et al (Pub. No. US 2015/0128042), in view of Stroud (U.S. Patent No. 10,675,544), in view of Jin et al (Pub. No. US 2014/0298253), and further in view of Yu et al (Pub. No. US 2016/0191980 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar subject matter which is obvious over one another.

5-1.	Regarding claim 6, Claim 4 of co-pending application 16/825927, in view of Churchill, in view of Stroud, and further in view of Jin teach all the limitations of claim 5 as described above, but do not teach “wherein the action on the application window comprises one of presenting the application as a pinned window or an adjacent window to the video game content.” Yu discloses providing multi-view mode icons that allow the user to present the application as pinned or PIP [Yu, paragraph 467]. This would allow the user to more easily work with various tasks in a multi-tasking environment. It would have been obvious to one of ordinary skill in the art at the time of invention to provide the ability to 

6.	Claims 7, 8, 10, 15-16, and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 11, 10, 9, 15, 19, and 15 respectively, of copending Application No. 16/825927 (reference application), in view of Churchill et al (Pub. No. US 2015/0128042), and further in view of Stroud (U.S. Patent No. 10,675,544). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar subject matter which is obvious over one another.

6-1.	Regarding claim 7, the table below shows the correspondence between the limitations of claim 7 and claim 9 of co-pending application 16/825927.
Instant Application 16/825731
Co-pending Application 16/825927 
7. A non-transitory computer-readable storage medium comprising instructions that, upon execution on a computer system, cause the computer system to perform operations comprising: 

presenting first content of a first application; 

receiving user input requesting a menu; and 

presenting the menu in a layer over at least a portion of the first content, the menu comprising a first window and a second window, wherein: 

the execution of the first application and the presentation of the first content continue while the menu is presented, 

the first window and the second window are presented based on an execution of a menu application,

content in the second window is generated based on a context of a user of the computer system, 

the first window and the second window correspond to the first application or to a second application other than the menu application,

the first window presents second content when the first window is in a glanced state and further presents one or more selectable actions when the window is in a focused state,


the second window presents third content when the second window is in the glanced state and further presents one or more selectable actions when the second window is in the focused state,

the second content comprises information that describes a current state of the first application, and

the third content comprises information that describes a current state of an account of the user of the computer system.


presenting first content of a first application; 

receiving user input requesting a menu; and

presenting the menu in a layer over at least a portion of the first content, the menu comprising a window, wherein: 

the execution of the first application and the presentation of the first content continue while the menu is presented, 

the menu is presented based on an execution of a menu application, 





and corresponds to the first application or to a second application other than the menu application, and 

the window presents second content when the window is in a first state and further presents one or more selectable actions on at least one of the window or content of the window when the window is in a second state.


Although claim 9 of co-pending application 16/825927 recites a single window in the menu that can act as either the first or second window recited in claim 7 of the instant application, claim 9 of co-pending application 16/825927 does not teach presenting both windows in the menu. That is, claim 9 of co-pending application 16/825927 does not teach a second window, wherein:... the second window is presented based on an execution of a menu application,... content in the second window is generated based on a context of a user of the computer system,... the second window correspond to the first application or to a second application other than the menu application,... the second window presents third content when the second window is in the glanced state and further presents one or more selectable actions when the second window is in the focused state,... the third content comprises information that describes a current state of an account of the user of the computer system. Churchill discloses in response to user input, displaying a menu while a game application continues to run [paragraphs 29; figure 6]. The menu comprises a plurality of tiles 304 that represent the most recently used apps/games, as well as apps/games that may be currently running in the background [paragraph 25, lines 1-13; figure 3]. The system is also configured to enable a user to pick which apps/games are included in a separate set of tiles 306 [paragraph 26]. A tile in the set of tiles 304 at a certain location would present application content based on a state of the user’s account of which apps/games have most recently been used. Additionally, a tile in the set of tiles 306 that the user has chosen to appear represents application content based on a state of the user’s account of which apps/games the user has configured to appear as part of the set 306. This would allow the user to readily engage in multitasking experiences [paragraph 3, last 6 lines]. It would have been obvious to one of ordinary skill in the art at the time of invention to present the menu items of claim 7 of co-pending application 16/825927, controls to allow the user to interact with the game/app running in the background, as taught by Churchill. This would allow the user to readily engage in multitasking experience.
Claim 9 of co-pending application 16/825927 does not teach the second content comprises information that describes a current state of the first application. Stroud discloses in response to receiving user selection of a game title, executing an instance of the selected game title [column 13, lines 26-40]. As a user interacts with the game, a game play evaluator processes the interactions and forwards the processed interactions to a game execution engine to affect an outcome of the game [column 14, lines 4-16]. The updated interactions are stored in a game play datastore and/or user account datastore [column 14, lines 16-27]. As the game play progresses, the user may select an option to pause the game [column 14, lines 43-52]. In response to pausing the game, a game state of the game at a time the pause signal was received is identified [column 14, lines 53-60]. The user may then resume the game by initiating a user selection of a resume option provided in a user interface [column 15, lines 33-47]. [Figure 3B-3C] disclose such a user interface that allows a user to resume a game. As shown, the user interface displays a plurality of games that are available to the user [column 21, lines 37-44; figure 3B]. When a particular game is selected, behavior metrics that are available for the particular game is rendered at the user interface either alongside the content or in a portion of the display screen that also renders the content of the selected game [column 21, lines 45-50; figure 3C]. Behavior metrics include game hints, game clips, game state, and other game related data [column 22, lines 3-6]. The behavior metrics are based on a context of the game [column 22, lines 23-40] and may be presented during game play [column 6, lines 57-64]. This would assist the user in playing the game. It would have been obvious to one of ordinary skill in the art at the time of invention to provide in the menu, a game window that presents behavior metrics for the video game application, as taught by Stroud. This would assist the user in playing the game.

6-2.	Regarding claims 8 and 10, the table below shows the correspondence between the limitations of claims 8 and 10 and claims 11 and 10 respectively of co-pending application 16/825927.
Instant Application 16/825731
Co-pending Application 16/825927 
Claim 8. The non-transitory computer-readable storage medium of claim 7, wherein the operations further comprise: 






receiving, a user interaction with the window while the window is in the glanced state; 




presenting, in the layer, the window in the focused state based on the user interaction;


focused state; 

performing, based on the user selection, the selectable action on the window or on the second content in the window while the window is presented in the layer; and 















automatically changing, upon performing the selectable action, user control from the menu to the first content.


Claim 10. The non-transitory computer-readable storage medium of claim 9, wherein the first state is a focused state, wherein the second state is a selected state, and wherein the operations further comprise: 

presenting, in the layer, a plurality of windows of the menu in a glanced state, the plurality of windows comprising the window; 
receiving a user scroll through the plurality of windows; 

presenting, in the layer, the window in the focused state based on the user scroll being over the window; 




presenting, in the layer, the window in the selected state based on the user selection of the window.

Claim 11... wherein the operations further comprise:... 

presenting, in the layer, an option to perform a selectable action of the one or more selectable options based on the window being in the selected state; receiving a user selection of the option;

performing, based on the user selection of the option, the selectable action on the window while the execution of the first application and the presentation of the first content continue; and

changing, upon performing the selectable action, user control from the menu to the first content.


Claim 10. The non-transitory computer-readable storage medium of claim 7, wherein the operations further comprise: 



receiving a user scroll through windows of the menu, wherein the window is presented in the glanced state until the user scrolls over the window.
Claim 10. The non-transitory computer-readable storage medium of claim 9, wherein the first state is a focused state, wherein the second state is a selected state, and wherein the operations further comprise:...

presenting, in the layer, a plurality of windows of the menu in a glanced state, the plurality of windows comprising the window; 
receiving a user scroll through the plurality of windows; 
presenting, in the layer, the window in the focused state based on the user scroll being over the window;


6-3.	Regarding claim 15, claim 9 of copending application 16/82927, in view of Churchill, and further in view of Stroud teach all the limitations of claim 7, including “logging out the user; and upon a subsequent login of the user, presenting again the menu in the layer, wherein content of the window is updated based on a change to the context of the first application or the context of the between the logging out and the subsequent login,” by disclosing that in response to user input, displaying a menu while a game application continues to run [Churchill, paragraphs 29; figure 6]. The menu comprises a plurality of tiles that represent apps/games that may be currently running in the background [Churchill, paragraph 25, lines 1-13]. The menu is specifically configured for a user experience provided by the context of a given game app or game [Churchill, paragraphs 21]. When a tile is representing a currently executing app/game, the user can interact with the tile to control the experience such as bringing up an in-experience menu, pause/resume a game or movie, or invoke some other feature [Churchill, paragraph 25, lines 13-17]. An area of the menu displays MRU tiles [Churchill, paragraph 25, lines 1-6] and a separate area displays pins [Churchill, paragraph 26]. The system may automatically populate some or all of the pins for the user based on various rules or heuristics to determine which apps/games are included as pins or analyze usage statistics, user-expressed preferences, user behaviors, or the like when populating tiles in the pins [Churchill, paragraph 26]. This would allow the user to readily engage in multitasking experiences [Churchill, paragraph 3, last 6 lines]. It would have been obvious to one of ordinary skill in the art at the time of invention to provide in the menu, a pinned tiles, as taught by Churchill. This would allow the user to readily engage in multitasking experience.

6-4.	Regarding claim 16, the table below shows the correspondence between the limitations of claim 16 and claim 15 of co-pending application 16/825927.
Instant Application 16/825731
Co-pending Application 16/825927 
Claim 16. A computer system comprising: 
a processor; and a memory storing computer-readable instructions that, upon execution by the processor, cause the computer system to perform operations comprising: 

presenting first content of a first application; 

receiving user input requesting a menu; and 

presenting the menu in a layer over at least a portion of the first content, the menu comprising a first window and a second window, wherein: 

the execution of the first application and the presentation of the first content continue while the menu is presented, 

the menu is presented based on an execution of a menu application, 

content in the first window is generated based on a context of the first application content in the second window is generated based on a context of a user of the computer system, 

the first window and the second window correspond to the first application or to a second application other than the menu application, 

the first window presents second content when the first window is in a glanced state and further presents one or more selectable actions when the window is in a focused state,


the second window presents third content when the second window is in the glanced state and further presents one or more selectable actions when the second window is in the focused state.

the second content comprises information that describes a current state of the first application, and

the third content comprises information that describes a current state of an account of the user of the computer system.


presenting first content of a first application;

receiving user input requesting a menu; and 

presenting the menu in a layer over at least a portion of the first content, the menu comprising a window, wherein: 

the execution of the first application and the presentation of the first content continue while the menu is presented, 

the menu is presented based on an execution of a menu application, 

the window is based on a context of the first application or a context of a user of the computer system 


and corresponds to the first application or to a second application other than the menu application, and 

the window presents second content when the window is in a first state and further presents one or more selectable actions on at least the window or content of the window when the window is in a second state.


Although claim 15 of co-pending application 16/825927 recites a single window in the menu that can act as either the first or second window recited in claim 16 of the instant application, claim 15 of co-pending application 16/825927 does not teach presenting both windows in the menu. That is, claim 15 of co-pending application 16/825927 does not teach a second window, wherein:... content in the second window is generated based on a context of a user of the computer system,... the second window correspond to the first application or to a second application other than the menu application,... the second window presents third content when the second window is in the glanced state and further presents one or more selectable actions when the second window is in the focused state,... the third content comprises information that describes a current state of an account of the user of the computer system. Churchill discloses in response to user input, displaying a menu while a game application continues to run [paragraphs 29; figure 6]. The menu comprises a plurality of tiles 304 that represent the most recently used apps/games, as well as apps/games that may be currently running in the background [paragraph 25, lines 1-13; figure 3]. The system is also configured to enable a user to pick which apps/games are included in a separate set of tiles 306 [paragraph 26]. A tile in the set of tiles 304 at a certain location would present application content based on a state of the user’s account of which apps/games have most recently been used. Additionally, a tile in the set of tiles 306 that the user has chosen to appear represents application content based on a state of the user’s account of which apps/games the user has configured to appear as part of the set 306. This would allow the user to readily engage in multitasking experiences [paragraph 3, last 6 lines]. It would have been obvious to one of ordinary skill in the art at the time of invention to present the menu items of claim 7 of co-pending application 16/825927, controls to allow the user to interact with the game/app running in the background, as taught by Churchill. This would allow the user to readily engage in multitasking experience.
Claim 9 of co-pending application 16/825927 does not teach the second content comprises information that describes a current state of the first application. Stroud discloses in response to receiving user selection of a game title, executing an instance of the selected game title [column 13, lines 26-40]. As a user interacts with the game, a game play evaluator processes the interactions and forwards the processed interactions to a game execution engine to affect an outcome of the game [column 14, lines 4-16]. The updated interactions are stored in a game play datastore and/or user account datastore [column 14, lines 16-27]. As the game play progresses, the user may select an option to pause the game [column 14, lines 43-52]. In response to pausing the game, a game state of the game at a time the pause signal was received is identified [column 14, lines 53-60]. The user may then resume the game by initiating a user selection of a resume option provided in a user interface [column 15, lines 33-47]. [Figure 3B-3C] disclose such a user interface that allows a user to resume a game. As shown, the user interface displays a plurality of games that are available to the user [column 21, lines 37-44; figure 3B]. When a particular game is selected, behavior metrics that are available for the particular game is rendered at the user interface either alongside the content or in a portion of the display screen that also renders the content of the selected game [column 21, lines 45-50; figure 3C]. Behavior metrics include game hints, game clips, game state, and other game related data [column 22, lines 3-6]. The behavior metrics are based on a context of the game [column 22, lines 23-40] and may be presented during game play [column 6, lines 57-64]. This would assist the user in playing the game. It would have been obvious to one of ordinary skill in the art at the time of invention to provide in the menu, a game window that presents behavior metrics for the video game application, as taught by Stroud. This would assist the user in playing the game.

6-5.	Regarding claim 19, the table below shows the correspondence between the limitations of claim 19 and claim 19 of co-pending application 16/825927.
Claim 19. The computer system of claim 16, wherein content of the window is updated over time based on an update to at least one of the context of the first application or the context of the user.
Claim 19. The computer system of claim 18, wherein the second content is updated based on an update to the context of the user.



wherein the window is presented with other windows in a dynamic area of the menu, wherein the other windows are based on the context of the user, wherein the menu further comprises a preset icon in a static area, and wherein a user selection of the preset icon causes a presentation of the window, by disclosing in response to user input, displaying a menu while a game application continues to run [Churchill, paragraphs 29; figure 6]. The menu comprises a plurality of tiles that represent apps/games that may be currently running in the background [Churchill, paragraph 25, lines 1-13]. The menu is specifically configured for a user experience provided by the context of a given game app or game [Churchill, paragraphs 21]. When a tile is representing a currently executing app/game, the user can interact with the tile to control the experience such as bringing up an in-experience menu, pause/resume a game or movie, or invoke some other feature [Churchill, paragraph 25, lines 13-17]. An area of the menu displays MRU tiles [Churchill, paragraph 25, lines 1-6] and a separate area displays pins [Churchill, paragraph 26]. The pins may represent a currently executing app/game with user controllability and/or implement one or more PIPs, as with MRU tiles [Churchill, paragraph 26]. This would allow the user to readily engage in multitasking experiences [Churchill, paragraph 3, last 6 lines]. It would have been obvious to one of ordinary skill in the art at the time of invention to provide in the menu, a dynamic area and a static area of tiles, as taught by Churchill. This would allow the user to readily engage in multitasking experience.	

7.	Claim 9, 11-12, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 10, 10, and 10 respectively of copending Application No. 16/825927 (reference application), in view of Churchill (Pub. No. US 2015/0128042), in view of Stroud (U.S. Patent No. 10,675,544), and further in view of Jin (Pub. No. US 2014/0298253). Although the claims 

7-1.	Regarding claim 9, claim 9 of co-pending application 16/825927, in view of Churchill, and further in view of Stroud teach all the limitations of claim 7 of the instant application as described above, including wherein the window is presented in a dynamic area of the menu... wherein the menu further comprises a preset icon in a static area, and wherein a user selection of the preset icon causes a presentation of the window, by disclosing in response to user input, displaying a menu while a game application continues to run [Churchill, paragraphs 29; figure 6]. The menu comprises a plurality of tiles that represent apps/games that may be currently running in the background [Churchill, paragraph 25, lines 1-13]. The menu is specifically configured for a user experience provided by the context of a given game app or game [Churchill, paragraphs 21]. When a tile is representing a currently executing app/game, the user can interact with the tile to control the experience such as bringing up an in-experience menu, pause/resume a game or movie, or invoke some other feature [Churchill, paragraph 25, lines 13-17]. An area of the menu displays MRU tiles [Churchill, paragraph 25, lines 1-6] and a separate area displays pins [Churchill, paragraph 26]. The pins may represent a currently executing app/game with user controllability and/or implement one or more PIPs, as with MRU tiles [Churchill, paragraph 26]. This would allow the user to readily engage in multitasking experiences [Churchill, paragraph 3, last 6 lines]. It would have been obvious to one of ordinary skill in the art at the time of invention to provide in the menu, a dynamic area and a static area of tiles, as taught by Churchill. This would allow the user to readily engage in multitasking experience.
	Co-pending application 16/825927, in view of Churchill, and further in view of Stroud do not expressly teach wherein the dynamic area allows a user scroll through multiple windows of the menu. Jin discloses displaying a window band in which a plurality of windows for displaying an execution result [paragraphs 146, 150, 157; figure 3]. The windows in the band may be scrolled [paragraph 147]. This would allow a large number of items to be accessible without requiring a cluttered interface. It would have been obvious to one of ordinary skill in the art at the time of invention to provide scrolling if the number of menu items fails to fit within the available display space, as taught by Jin. This would allow a large number of items to be accessible without requiring a cluttered interface.

7-2.	Regarding claim 11, the table below shows the correspondence between the limitations of claim 11 and claim 10 of co-pending application 16/825927.
Instant Application 16/825731
Co-pending Application 16/825927 
Claim 11. The non-transitory computer-readable storage medium of claim 10, wherein the operations further comprise:



presenting the window in the focused state based on the user scrolling over the window, wherein the window has a larger size in the focused state than the glanced state.
Claim 10. The non-transitory computer-readable storage medium of claim 9, wherein the first state is a focused state, wherein the second state is a selected state, and wherein the operations further comprise:...

presenting, in the layer, a plurality of windows of the menu in a glanced state, the plurality of windows comprising the window; 
receiving a user scroll through the plurality of windows; 
presenting, in the layer, the window in the focused state based on the user scroll being over the window;


Regarding claim 11 of the instant application, claim 10 of copending application 16/82927, in view of Churchill, and further in view of Stroud teach all the limitations of claim 10 of the instant application as described above, but do not teach “wherein the window has a larger size in the second state than the first state.” Jin discloses displaying a window band in which a plurality of windows for displaying an execution result of an application are arranged to be adjacent to each other [paragraphs 146, 150, 157; figure 3]. A window may be displayed in three modes – a reduced mode, a general mode, and an expanded mode [paragraph 278]. When in reduced mode and the user inputs a tap gesture to [paragraphs 323-324; figure 46(b)-(c)]. When a user inputs a tap gesture to a window in general mode, the device may display the window in an expanded mode, which is larger in size [paragraphs 279, 296; figure 36(a)-(b)]. Each mode provides varying details of information and actions [paragraphs 281-283]. This would allow the user to more easily see contents and interact with various application at different detail levels when multi-tasking. It would have been obvious to one of ordinary skill in the art at the time of invention to provide for the windows in the menu, the three different modes of windows, as taught by Jin. This would allow the user to more easily see contents and interact with various application at different detail levels when multi-tasking.

7-3.	Regarding claim 12, the table below shows the correspondence between the limitations of claim 11 and claim 10 of co-pending application 16/825927.
Instant Application 16/825731
Co-pending Application 16/825927 
Claim 12. The non-transitory computer-readable storage medium of claim 11, wherein the operations further comprise: 



receiving a user selection of the window while the window is presented in the focused state; and 

presenting the window in a selected state, wherein the window has a larger size in the selected state than the focused state.
Claim 10. The non-transitory computer-readable storage medium of claim 9, wherein the first state is a focused state, wherein the second state is a selected state, and wherein the operations further comprise:...

receiving a user selection of the window while the window is in the focused state; and 


presenting, in the layer, the window in the selected state based on the user selection of the window. 


Claim 10 of co-pending application 16/82927, in view of Churchill, in view of Stroud, and further in view of Jin teach all the limitations of claim 11, “wherein the window has a larger size in the third state than the second state” by disclosing that when a user inputs a tap gesture to a window in general [Jin, paragraphs 279, 296; figure 36(a)-(b)].

7-4.	Regarding claim 14, claim 10 of copending application 16/82927, in view of Churchill, in view of Stroud, and further in view of Jin teach all the limitations of claim 12, including “changing user control from the menu to the first content; receiving second user input requesting the menu; and presenting, based on the second user input to pin, the windows of the menu in the layer, wherein the window is presented in the second state based on the window being previously presented in the third state” by disclosing that when switching the viewing mode, disengaging focus on the selected item as shown in [Churchill, paragraphs 31-32; figures 8-10]. If the user provides input to go back to the menu, the resume tile is broken down into a into two smaller sub-tiles [Churchill, paragraphs 33-34; figures 10-11]. By providing the two sub-tiles in the resume tile, the user can simply and quickly switch focus between the experiences provided by the snapped app hub app and the boxing game [Churchill, paragraph 34]. It would have been obvious to one of ordinary skill at the time of invention to provide the window that had been selected for viewing in a new viewing mode, in the second state when re-displaying the menu. This would the user to more simply and quickly switch focus between experiences in a multi-tasking environment.

8.	Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16/825927 (reference application), in view of Churchill (Pub. No. US 2015/0128042), in view of Stroud (U.S. Patent No. 10,675,544), in view of Jin (Pub. No. US 2014/0298253), and further in view of Yu (Pub. No. US 2016/0191980). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar subject matter which is obvious over one another.

8-1.	Regarding claim 13, claim 10 of co-pending application 16/82927, in view of Churchill, in view of Stroud, in view of Jin teach all the limitations of claim 12, but do not teach “receiving, while the window is presented in the selected state, user input to pin the window; and presenting, based on the user input to pin, the window as a pinned window or an adjacent window to the first content of the first application.” Yu discloses providing multi-view mode icons that allow the user to present the application as pinned or PIP [Yu, paragraph 467]. This would allow the user to more easily work with various tasks in a multi-tasking environment. It would have been obvious to one of ordinary skill in the art at the time of invention to provide the ability to present the application as a pinned window, as taught by Yun. This would allow the user to more easily work with various tasks in a multi-tasking environment.

9.	Claims 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 18 of copending Application No. 16/825927 (reference application), in view of Churchill et al (Pub. No. US 2015/0128042), in view of Stroud (U.S. Patent No. 10,675,544), and further in view of Stavely et al (U.S. Patent No. 7,194,701). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar subject matter which is obvious over one another.

9-1.	Regarding claim 17, claim 15 of co-pending application 16/825927, in view of Churchill, and further in view of Stroud teach all the limitations of claim 16, but does not teach “wherein a static image of the second content is presented while the window is in the glanced state, and wherein the second content is played in the window while the window is in the focused state.” Stavely discloses displaying a thumbnail that plays when highlighted or moused-over [column 7, line 60 to column 8, line 3]. This would allow the user to be easily reminded of the contents of a file. It would have been obvious 
9-2.	Regarding claim 18, claim 18 of co-pending application 16/825927, in view of Churchill, and further in view of Stroud teach all the limitations of claim 18, but does not teach limitations from claim 17 of which claim 18 depends. These limitations are ““wherein a static image of the second content is presented while the window is in the first state, and wherein the second content is played in the window while the window is in the second state.” Stavely discloses displaying a thumbnail that plays when highlighted or moused-over [column 7, line 60 to column 8, line 3]. This would allow the user to be easily reminded of the contents of a file. It would have been obvious to one of ordinary skill in the art at the time of invention to provide a video thumbnail, as taught by Stavely. This would allow the user to be easily reminded of the contents of a file.

10.	The double patenting rejections above are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
11.	In t0he event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


13.	Claims 1-4, 7-8, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (Pub. No. US 2016/0191980 A1), in view of Churchill et al (Pub. No. US 2015/0128042), and further in view of Stroud (U.S. Patent No. 10,675,544).

Claims 1-4 (Method)
13-1.	Regarding claim 1, Yu teaches the claim comprising: presenting, on a display communicatively coupled with the computer system, video game content of a video game application, by disclosing displaying a first application being executed on a display screen of a digital television [paragraph 75, lines 1-5] where the first application may be a game application [paragraph 76, lines 1-5; paragraph 315].
Yu teaches receiving, from an input device communicatively coupled with the computer system, user input of a video game player, the user input requesting a menu; presenting, on the display and based on an execution of a menu application, the menu in a layer over at least a portion of the video game content, by disclosing in response to a first signal requesting a menu, displaying the menu overlaid on the displayed first application [paragraph 75, lines 5-7].
Although Yu discloses that the menu includes a list of available applications [paragraph 320; figure 14a] and that the first application is executed on the screen while the menu is displayed [paragraphs 336, 466; figure 36], Yu does not expressly teach the menu comprising a plurality of windows, wherein: the plurality of windows are presented in a glanced state while the execution of the video game application and the presentation of the video game content continue, the plurality of windows include an application window and a game window, the application window corresponds to an application on the computer system other than the menu application and the video game application and presents application content based on a context of the video game player that describes a current state of an account of the video game player. Churchill discloses in response to user input, displaying a menu while a game application continues to run [paragraphs 29; figure 6]. The menu comprises a plurality of tiles 304 that represent the most recently used apps/games, as well as apps/games that may be currently running in the background [paragraph 25, lines 1-13; figure 3]. The system is also configured to enable a user to pick which apps/games are included in a separate set of tiles 306 [paragraph 26]. A tile in the set of tiles 304 at a certain location would present application content based on a state of the user’s account of which apps/games have most recently been used. Additionally, a tile in the set of tiles 306 that the user has chosen to appear represents application content based on a state of the user’s account of which apps/games the user has configured to appear as part of the set 306. This would allow the user to readily engage in multitasking experiences [paragraph 3, last 6 lines]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for the menu items of Yu, controls to allow the user to interact with the game/app running in the background, as taught by Churchill. This would allow the user to readily engage in multitasking experience.
Yu-Churchill does not expressly teach the game window corresponds to the video game application and presents game content based on a context of the video game application that describes a current state of the executing video game application. Stroud discloses in response to receiving user selection of a game title, executing an instance of the selected game title [column 13, lines 26-40]. As a user interacts with the game, a game play evaluator processes the interactions and forwards the processed interactions to a game execution engine to affect an outcome of the game [column 14, lines 4-16]. The updated interactions are stored in a game play datastore and/or user [column 14, lines 16-27]. As the game play progresses, the user may select an option to pause the game [column 14, lines 43-52]. In response to pausing the game, a game state of the game at a time the pause signal was received is identified [column 14, lines 53-60]. The user may then resume the game by initiating a user selection of a resume option provided in a user interface [column 15, lines 33-47]. [Figure 3B-3C] disclose such a user interface that allows a user to resume a game. As shown, the user interface displays a plurality of games that are available to the user [column 21, lines 37-44; figure 3B]. When a particular game is selected, behavior metrics that are available for the particular game is rendered at the user interface either alongside the content or in a portion of the display screen that also renders the content of the selected game [column 21, lines 45-50; figure 3C]. Behavior metrics include game hints, game clips, game state, and other game related data [column 22, lines 3-6]. The behavior metrics are based on a context of the game [column 22, lines 23-40] and may be presented during game play [column 6, lines 57-64]. This would assist the user in playing the game. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the menu of Yu-Churchill, a game window that presents behavior metrics for the video game application, as taught by Stroud. This would assist the user in playing the game.
Yu-Churchill-Stroud teach receiving, from the input device, a user interaction with the application menu; presenting, in the layer, the application window in a focused state based on the user interaction, by disclosing that selecting a menu item increases the size of the menu item [Yu, paragraph 321].
Yu-Churchill-Stroud teach presenting, in the layer, one or more options to perform one or more action on at least one of content of the application window or the application window while the application window is in the focused state, by disclosing that the selected menu item is provided with multi-view mode icons [Yu, paragraph 467] as well as controls to interact with the menu item to control [Churchill, paragraph 25, lines 13-17]
Yu-Churchill-Stroud teach receiving, from the input device, a user selection of at least an option of the one or more options while the application window is in the focused state; and performing, based on the user selection, the action on the content while the application window is presented in the layer and while the execution of the video game application and the presentation of the video game content continue, by disclosing providing input on controls of the menu item to perform an action [Yu, paragraph 468; Churchill, paragraph 25, lines 13-17].

13-2.	Regarding claim 2, Yu-Churchill-Stroud teach all the limitations of claim 1, wherein the plurality of windows are presented in a dynamic area of the menu, by disclosing that the menu has a first part referred to as a recent part and a second part referred to as an application part [Yu, paragraph 320]. See also an area of the menu displaying MRU tiles [Churchill, paragraph 25, lines 1-6] and a separate area displaying pins [Churchill, paragraph 26].
	Yu-Churchill-Stroud teach wherein only one of the plurality of windows is presented in the focused state at a time while remaining windows of the plurality of windows are presented in the glanced state, by disclosing that selecting a menu item increases the size of the menu item [Yu, paragraph 321].

13-3.	Regarding claim 3, Yu-Churchill-Stroud teach all the limitations of claim 2, wherein the menu further comprises a plurality of preset icons in a static area, by disclosing that the menu has a first part referred to as a recent part and a second part referred to as an application part [Yu, paragraph 320]. See also an area of the menu displaying MRU tiles [Churchill, paragraph 25, lines 1-6] and a separate area displaying pins [Churchill, paragraph 26].
wherein a user selection of a first preset icon of the menu causes control over the computer system, and wherein a user selection of a second preset icon of the menu causes a presentation of the application window, by disclosing that the pins allow an app. to be launched as well as allow the user to control the app. or implement one or more PIPs [Churchill, paragraph 26].

13-4.	Regarding claim 4, Yu-Churchill-Stroud teach all the limitations of claim 1, wherein the glanced state corresponds to a first size of the application window, wherein the content of the application window is presented in the application window while in the glanced state, wherein the focused state has a second size larger than the first size and presents the content and the option to perform the action on the content, by disclosing that selecting a menu item increases the size of the menu item [Yu, paragraph 321]. Input may be provided on controls of the menu item to perform an action [Yu, paragraph 468; Churchill, paragraph 25, lines 13-17].

Claims 7, 8, 15 (Computer Readable Storage Medium)
Claims 16-20 (System)
13-5.	Regarding claims 7 and 16, Yu teaches the claim comprising instructions that, upon execution on a computer system, cause the computer system to perform operations comprising: presenting first content of a first application, by disclosing displaying a first application being executed on a display screen of a digital television [paragraph 75, lines 1-5].
Yu teaches receiving user input requesting a menu; and presenting the menu in a layer over at least a portion of the first content, by disclosing in response to a first signal requesting a menu, displaying the menu overlaid on the displayed first application [paragraph 75, lines 5-7].
 the menu comprising a first window and a second window, wherein: the execution of the first application and the presentation of the first content continue while the menu is presented, the first window and the second window are presented based on an execution of a menu application,... content in the second window is generated based on a context of a user of the computer system, the first window and the second window correspond to the first application or to a second application other than the menu application... the second window presents third content when the second window is in the glanced state... the third content comprises information that describes a current state of an account of the user of the computer system. Churchill discloses in response to user input, displaying a menu while a game application continues to run [paragraphs 29; figure 6]. The menu comprises a plurality of tiles 304 that represent the most recently used apps/games, as well as apps/games that may be currently running in the background [paragraph 25, lines 1-13; figure 3]. The system is also configured to enable a user to pick which apps/games are included in a separate set of tiles 306 [paragraph 26]. A tile in the set of tiles 304 at a certain location would present application content based on a state of the user’s account of which apps/games have most recently been used. Additionally, a tile in the set of tiles 306 that the user has chosen to appear represents application content based on a state of the user’s account of which apps/games the user has configured to appear as part of the set 306. This would allow the user to readily engage in multitasking experiences [paragraph 3, last 6 lines]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for the menu items of Yu, controls to allow the user to interact with the game/app running in the background, as taught by Churchill. This would allow the user to readily engage in multitasking experience.
Yu-Churchill do not expressly teach content in the first window is generated based on a context of the first application... the first window presents second content when the first window is in a glanced state... the second content comprises information that describes a current state of the first application. Stroud discloses in response to receiving user selection of a game title, executing an instance of the selected game title [column 13, lines 26-40]. As a user interacts with the game, a game play evaluator processes the interactions and forwards the processed interactions to a game execution engine to affect an outcome of the game [column 14, lines 4-16]. The updated interactions are stored in a game play datastore and/or user account datastore [column 14, lines 16-27]. As the game play progresses, the user may select an option to pause the game [column 14, lines 43-52]. In response to pausing the game, a game state of the game at a time the pause signal was received is identified [column 14, lines 53-60]. The user may then resume the game by initiating a user selection of a resume option provided in a user interface [column 15, lines 33-47]. [Figure 3B-3C] disclose such a user interface that allows a user to resume a game. As shown, the user interface displays a plurality of games that are available to the user [column 21, lines 37-44; figure 3B]. When a particular game is selected, behavior metrics that are available for the particular game is rendered at the user interface either alongside the content or in a portion of the display screen that also renders the content of the selected game [column 21, lines 45-50; figure 3C]. Behavior metrics include game hints, game clips, game state, and other game related data [column 22, lines 3-6]. The behavior metrics are based on a context of the game [column 22, lines 23-40] and may be presented during game play [column 6, lines 57-64]. This would assist the user in playing the game. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the menu of Yu-Churchill, a game window that presents behavior metrics for the video game application, as taught by Stroud. This would assist the user in playing the game.
Yu-Churchill-Stroud teach the first window... further presents one or more selectable actions when the window is in a second focused state, by disclosing that selecting a menu item increases the size of the menu item [Yu, paragraph 321]. The selected menu item is provided with multi-view mode icons [Yu, paragraph 467].
... further presents one or more selectable actions when the second window is in the focused state, by disclosing that selecting a menu item increases the size of the menu item [Yu, paragraph 321]. The selected menu item is provided with multi-view mode icons [Yu, paragraph 467].

13-6.	Regarding claim 8, Yu-Churchill-Stroud teach all the limitations of claim 7, wherein the operations further comprise: receiving, a user interaction with the window while the window is in the glanced state; presenting, in the layer, the window in the focused state based on the user interaction, by disclosing that selecting a menu item increases the size of the menu item [Yu, paragraph 321].
	Yu-Churchill-Stroud teach receiving a user selection of a selectable action from the one or more selectable actions while the window is in the focused state; performing, based on the user selection, the selectable action on the window or on the second content in the window while the window is presented in the layer, by disclosing that the selected menu item is provided with multi-view mode icons [Yu, paragraph 467] as well as controls to interact with the menu item to control the experience such as bringing up an in-experience menu, pause/resume a game or movie, or invoke some other feature [Churchill, paragraph 25, lines 13-17].
	Yu-Churchill-Stroud teach automatically changing, upon performing the selectable action, user control from the menu to the first content, by disclosing that when switching the viewing mode, disengaging focus on the selected item as shown in [Yu, paragraphs 468-469, figure 38] and [Churchill, paragraphs 31-32; figures 8-10].

13-7.	Regarding claim 15, Yu-Churchill-Stroud teach all the limitations of claim 7, wherein the operations further comprise: upon a subsequent login of the user, presenting again the menu in the layer, wherein content of the window is updated based on a change to the context of the first application or the context of the between the logging out and the subsequent login, by disclosing that the system may automatically populate some or all of the pins for the user based on various rules or heuristics to determine which apps/games are included as pins or analyze usage statistics, user-expressed preferences, user behaviors, or the like when populating tiles in the pins [Churchill, paragraph 26].

13-8.	Regarding claim 17, Yu-Churchill-Stroud teach all the limitations of claim 16, wherein a static image of the second content is presented while the window is in the glanced state, by disclosing displaying a list of thumbnail images [Yu, paragraph 179].
Yu-Churchill-Stroud teach wherein the second content is played in the window while the window is in the focused state, by disclosing that a selected tile is provided with controls that allow the user to interact with the tile to control the experience such as pause/resume a game or movie [Churchill, paragraph 25].

13-9.	Regarding claim 18, Yu-Churchill-Stroud teach all the limitations of claim 17, wherein the operations further comprise automatically changing user control from the menu to the first content of the first application, wherein the second content continues to play after the user control is changed, by disclosing that the user may select to view an application in a multi-view mode [Yu, paragraphs 468-469].

13-10.	Regarding claim 19, Yu-Churchill-Stroud teach all the limitations of claim 16, wherein content of the window is updated over time based on an update to at least one of the context of the first application or the context of the user, by disclosing that selecting a menu item increases the size of the menu item [Yu, paragraph 321] and displays additional actions for the user to perform [Yu, paragraph 467]. Additionally, the menu is specifically configured for a user experience provided by the context of a given game app or game [Churchill, paragraphs 21]. When a tile is representing a currently executing app/game, the user can interact with the tile to control the experience such as bringing up an in-experience menu, pause/resume a game or movie, or invoke some other feature [Churchill, paragraph 25, lines 13-17].

13-11.	Regarding claim 20, Yu-Churchill-Stroud teach all the limitations of claim 16, wherein the window is presented with other windows in a dynamic area of the menu, wherein the other windows are based on the context of the user, wherein the menu further comprises a preset icon in a static area, by disclosing that the menu has a first part referred to as a recent part and a second part referred to as an application part [Yu, paragraph 320]. See also an area of the menu displaying MRU tiles [Churchill, paragraph 25, lines 1-6] and a separate area displaying pins [Churchill, paragraph 26].
Yu-Churchill-Stroud teach wherein a user selection of the preset icon causes a presentation of the window, by disclosing that the pins may represent a currently executing app/game with user controllability and/or implement one or more PIPs, as with MRU tiles [Churchill, paragraph 26].

14.	Claims 5-6 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (Pub. No. US 2016/0191980 A1), in view of Churchill et al (Pub. No. US 2015/0128042), in view of Stroud (U.S. Patent No. 10,675,544), and further in view of Jin et al (Pub. No. US 2014/0298253).

14-1.	Regarding claim 5, Yu-Churchill-Stroud teach all the limitations of claim 4. Yu-Churchill-Stroud do not expressly teach the claim further comprising: receiving, from the input device, a user selection of the application window while the application window is in the focused state; presenting, in the layer, the application window in a selected state based on the user selection of the application window; and presenting, in the layer, an option to perform an action on the application window while the application window is in the selected state. Jin discloses displaying a window band in which a plurality of windows for displaying an execution result of an application are arranged to be adjacent to each other [paragraphs 146, 150, 157; figure 3]. A window may be displayed in three modes – a reduced mode, a general mode, and an expanded mode [paragraph 278]. When in reduced mode and the user inputs a tap gesture to one of the windows, the tapped window is changed to a general mode, which is a larger size [paragraphs 323-324; figure 46(b)-(c)]. When a user inputs a tap gesture to a window in general mode, the device may display the window in an expanded mode, which is larger in size [paragraphs 279, 296; figure 36(a)-(b)]. Each mode provides varying details of information and actions [paragraphs 281-283]. This would allow the user to more easily see contents and interact with various application at different detail levels when multi-tasking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide as part of the list of items of Yu-Churchill, the three different modes of windows, as taught by Jin. This would allow the user to more easily see contents and interact with various application at different detail levels when multi-tasking.

14-2.	Regarding claim 6, Yu-Churchill-Stroud-Jin teach all the limitations of claim 5, wherein the action on the application window comprises one of presenting the application as a pinned window or an adjacent window to the video game content, by disclosing providing multi-view mode icons that allow the user to present the application as pinned or PIP [Yu, paragraph 467].

14-3.	Regarding claim 9, Yu-Churchill-Stroud teach all the limitations of claim 7, wherein the window is presented in a dynamic area of the menu... wherein the menu further comprises a preset icon in a static area, by disclosing that the menu has a first part referred to as a recent part and a second part [Yu, paragraph 320]. See also an area of the menu displaying MRU tiles [Churchill, paragraph 25, lines 1-6] and a separate area displaying pins [Churchill, paragraph 26].
	Yu-Churchill-Stroud teach wherein a user selection of the preset icon causes a presentation of the window, by disclosing that the pins may represent a currently executing app/game with user controllability and/or implement one or more PIPs, as with MRU tiles [Churchill, paragraph 26]. 
	Yu-Churchill-Stroud do not expressly teach wherein the dynamic area allows a user scroll through multiple windows of the menu. Jin discloses displaying a window band in which a plurality of windows for displaying an execution result of an application are arranged to be adjacent to each other [paragraphs 146, 150, 157; figure 3]. The windows in the band may be scrolled [paragraph 147]. This would allow a large number of items to be accessible without requiring a cluttered interface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide scrolling if the number of menu items fails to fit within the available display space, as taught by Jin. This would allow a large number of items to be accessible without requiring a cluttered interface.

14-4.	Regarding claim 10, Yu-Churchill-Stroud teach all the limitations of claim 7. Although Yu-Churchill-Stroud disclose that selecting a menu item increases the size of the menu item [Yu, paragraph 321], Yu-Churchill-Stroud do not expressly teach wherein the operations further comprise: receiving a user scroll through windows of the menu, wherein the window is presented in the glanced state until the user scrolls over the window.  Jin discloses displaying a window band in which a plurality of windows for displaying an execution result of an application are arranged to be adjacent to each other [paragraphs 146, 150, 157; figure 3]. The windows in the band may be scrolled [paragraph 147]. This would allow a large number of items to be accessible without requiring a cluttered interface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

14-5.	Regarding claim 11, Yu-Churchill-Stroud-Jin teach all the limitations of claim 10, wherein the operations further comprise: presenting the window in the focused state based on the user scrolling over the window, wherein the window has a larger size in the focused state than the glanced state, by disclosing that selecting a menu item increases the size of the menu item [Yu, paragraph 321],

14-6.	Regarding claim 12, Yu-Churchill-Stroud-Jin teach all the limitations of claim 11, wherein the operations further comprise: receiving a user selection of the window while the window is presented in the focused state; and presenting the window in a selected state, wherein the window has a larger size in the selected state than the focused state, by disclosing displaying a window band in which a plurality of windows for displaying an execution result of an application are arranged to be adjacent to each other [Jin, paragraphs 146, 150, 157; figure 3]. A window may be displayed in three modes – a reduced mode, a general mode, and an expanded mode [Jin, paragraph 278]. When in reduced mode and the user inputs a tap gesture to one of the windows, the tapped window is changed to a general mode, which is a larger size [Jin, paragraphs 323-324; figure 46(b)-(c)]. When a user inputs a tap gesture to a window in general mode, the device may display the window in an expanded mode, which is larger in size [Jin, paragraphs 279, 296; figure 36(a)-(b)]. Each mode provides varying details of information and actions [Jin, paragraphs 281-283]. This would allow the user to more easily see contents and interact with various application at different detail levels when multi-tasking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide as part of the list of items of Yu-Churchill, the three different modes of windows, as taught by 

14-7.	Regarding claim 13, Yu-Churchill-Stroud-Jin teach all the limitations of claim 12, wherein the operations further comprise: receiving, while the window is presented in the selected state, user input to pin the window; and presenting, based on the user input to pin, the window as a pinned window or an adjacent window to the first content of the first application, by disclosing providing multi-view mode icons that allow the user to present the application as pinned or PIP [Yu, paragraph 467].
	Yu-Churchill-Stroud-Jin teach wherein the window has a larger size in the selected state than the focused state, by disclosing that the window in an expanded mode has a larger in size than a window in the general mode [Jin, paragraphs 279, 296; figure 36(a)-(b)].

14-8.	Regarding claim 14, Yu-Churchill-Stroud-Jin teach all the limitations of claim 12, wherein the operations further comprise: changing user control from the menu to the first content, by disclosing that when switching the viewing mode, disengaging focus on the selected item as shown in [Yu, paragraphs 468-469, figure 38] and [Churchill, paragraphs 31-32; figures 8-10].
	Yu-Churchill-Stroud-Jin teach receiving second user input requesting the menu; and presenting, based on the second user input to pin, the windows of the menu in the layer, wherein the window is presented in the focused state based on the window being previously presented in the selected state, by disclosing that if the user provides input to go back to the menu, the resume tile is broken down into a into two smaller sub-tiles [Churchill, paragraphs 33-34; figures 10-11]. By providing the two sub-tiles in the resume tile, the user can simply and quickly switch focus between the experiences provided by the snapped app hub app and the boxing game [Churchill, paragraph 34]. It would have been obvious to one .

Response to Arguments
15.	The Examiner acknowledges the Applicant’s amendments to claims 1, 3, 7, 8-14, 16, and 17.
	Regarding independent claim 1, Applicant alleges that Yu et al (Pub. No. US 2016/0191980 A1) in view of Churchill et al (Pub. No. US 2015/0128042) fails to disclose or make obvious at least “application window ... present[ing] application content based on a context of the video game player describing a current state of an account of the video game player,” as has been amended to the claim, because neither the MRU tiles nor pin tiles in the personalized home screen 305 of Churchill are based on context describing a current state of an account of a video game player.
	Contrary to Applicant’s arguments, Churchill discloses a menu that comprises a plurality of tiles 304 that represent the most recently used apps/games, as well as apps/games that may be currently running in the background [paragraph 25, lines 1-13; figure 3]. The system is also configured to enable a user to pick which apps/games are included in a separate set of tiles 306 [paragraph 26]. A tile in the set of tiles 304 at a certain location would present application content based on a state of the user’s account of which apps/games have most recently been used. Additionally, a tile in the set of tiles 306 that the user has chosen to appear represents application content based on a state of the user’s account of which apps/games the user has configured to appear as part of the set 306.
	Applicant alleges that Yu in view of Churchill fail to disclose or make obvious at least “the game window ... present[ing] game content based on a context of the video game application describing a current state of the video game application,” as has been amended to the claim, because the MRU tiles 
	Similar arguments have been presented for independent claims 7 and 16 and thus, Applicant’s arguments are not persuasive for the same reasons. 
Applicant states that dependent claims 2-6, 8-15, and 17-20 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1, 7, and 16. However, as discussed above, Yu, in view of Churchill, and further in view of Stroud are considered to teach claims 1, 7, and 11, and consequently, claims 2-6, 8-15, and 17-20 are rejected.

Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

ALVIN H TAN whose telephone number is (571)272-8595.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178